DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 28, 2022 is acknowledged and has been entered.  Claim 74 has been amended.  Claim 86 has been added.

2.	Receipt of the declaration under 37 C.F.R. §1.132 by Sergio Quezada filed March 28, 2022 is acknowledged.

3.	As before noted, Applicant elected the invention of Group II, claims 66-73, drawn to a method of treating cancer in a subject.
	Additionally, Applicant elected the species of the invention in which the cancer is non-small cell lung cancer (NSCLC)1.

4.	Claims 74-86 are pending in the application and have been examined.

Information Disclosure Statement
5.	The information disclosures filed March 28, 2022, April 6, 2022, and July 13, 2022 have been considered.  An initialed copy of each is enclosed.

Election/Restrictions
6.	As before noted, the restriction and election requirement set forth in the Office action mailed October 17, 2019 has been withdrawn in part so as to rejoin the elected species of the invention in which the cancer is NSCLC and the non-elected species of the invention in which the cancer is melanoma.

Response to Amendment
7.	The declaration 37 C.F.R. §1.132 by Sergio Quezada filed March 28, 2022 is insufficient to overcome the rejection of claims 74-85, as set forth in the last Office action, for the following reasons:
	New grounds of rejection of claims 74-86, as presently amended, have been set forth below and thus the merit of declaration that addresses the rejections set forth in the preceding Office action is presently moot.
	
Grounds of Objection and Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 17, 2020.
	For clarity the provisional rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 16/628,070 in view of U.S. Patent Application Publication No. 2020/0316183-A1 has been withdrawn in view of the abandonment of the copending application.    

Specification
9.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of an improperly demarcated trademark appearing in the specification is Biocompare™; see, e.g., page 4, line 4 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at http://www.uspto.gov/web/menu/search.html.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claim 86 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 86 is indefinite for the following reasons:
	Claim 86 recites, “the identifying of the clonal neoantigen further includes determining […]” (italicized for emphasis).  The use of this phrase, which indicates that the method to which the claim is directed further includes determining that the clonal neoantigen peptide is predicted to bind to an MHC molecule expressed by the subject renders the claim indefinite because it cannot be ascertained whether the method is complete or incomplete; and moreover it is unclear which further steps are included, apart from those that are actually listed by the claim, and which further steps are not included.  Consequently, as written, claim 86 “includes” and excludes steps that are not actually recited or perhaps disclosed, such that the scope of the claim is unascertainable.  See M.P.E.P. § 2173.05(d).
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	Claims 74-86 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
 (a)	Claim 74, has been amended per the amendment filed March 28, 2022 to recite, a mutation from (i) that “has a cancer cell fraction (CCF) with a 95% confidence interval of greater or equal to 0.75, calculated by integrating variant allele frequencies, copy number, and purity estimates obtained from the sequence data”.
At page 5 of the amendment filed March 28, 2022 Applicant has remarked that the amendment to the claims does not introduce new matter and that the language of claim 74, as presently amended, finds support in the specification as originally filed at, e.g., page 14.
Contrary to Applicant’s contention it does not appear that the specification, including the claims, as originally filed, provides adequate written support for the language of the claims, as presently amended, because the specification discloses that “the CCF, describing the proportion of cancer cells harbouring a mutation, is calculated by integrating copy number and purity estimates with variant allele frequencies” (page 37, lines 7-9), as opposed to calculating the CCF “by integrating variant allele frequencies, copy number, and purity estimates obtained from the sequence data” (claim 74, as presently amended).  Consistently the specification discloses at page 13, lines 27-29, that “the cancer cell fraction may be determined by integrating variant allele frequencies with copy numbers and purity estimates as described by Landau et al.”, which again is not the same as determining the CCF by integrating variant allele frequencies, copy number, and purity estimates obtained (as recited by the claims).
Accordingly it is submitted that the amendment adding claim 74 has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a). 
(b)	 Claim 86 is a claim that was added by the amendment filed March 28, 2022.
Claim 86, which depends from claim 74, recites, “wherein the identifying of the clonal neoantigen further includes determining that a transcript encoding the antigen is expressed in the subject, using RNA sequence data from the sample of cancer cells.”
At page 5 of the amendment filed March 28, 2022 Applicant has remarked that none of amendments to the claims introduces new matter and that the language of claim 86 is supported by the disclosures at “page 38, lines 32-27” of the specification.
Contrary to Applicant’s contention it does not appear that the specification includes a description of the claimed invention, namely the method of according to claim 74, wherein the step of identifying the clonal neoantigen includes determining that a transcript encoding the antigen is expressed in the subject to be treated.3  Accordingly it is submitted that the amendment adding claim 86 has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 71-91 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenstein et al. (Curr. Opin. Immunol. 2015 Apr; 33: 112-9; electronically published February 27, 2015) in view of U.S. Patent Application Publication No. 2016/0339090-A1, U.S. Patent Application Publication No. 2015/0125477-A1, Yap et al. (Sci. Transl. Med. 2012 Mar 28; 4 (127): 127ps10; pp. 1-4), and Landau et al. (Cell. 2013 Feb 14; 152 (4): 714-26). 
	Blankenstein et al. teaches a method for producing a composition comprising an expanded population of genetically engineered T cells expressing recombinant T cell receptors (TCRs) specific for an ancestral tumor-specific neoantigen, which is an antigen expressed by virtually every tumor cell (but not by normal cells) and which is encoded by an ancestral or background somatic mutation; see entire document (e.g., page 112; Figure 1 at page 113; page 114; and Figure 2 at page 116).  Blankenstein et al. teaches the method comprises identifying an ancestral or background mutation in a sample isolated from a tumor in a subject; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises determining if the mutation is present in essentially all tumor cells; see, e.g., page 114 and Figure 2 at page 116.  Blankenstein et al. teaches the method comprises determining the identity of the neoantigen encoded by a gene found to bear an ancestral or background somatic mutation; see, e.g., page 114.  Blankenstein et al. teaches the method comprises determining identifying neoantigen-specific T cells from a sample isolated from a subject as being T cells capable of recognizing neoantigens (neoepitopes); see, e.g., Figure 2 at page 116.4  Blankenstein et al. teaches the method comprises isolated a gene encoding the TCR (or a portion thereof) from neoantigen-specific T cells; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises constructing transducible viral expression vectors encoding neoantigen-specific TCRs and transducing the vectors into autologous T cells to provide a population of neoantigen-specific T cells; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises in vitro expansion of the population of neoantigen-specific T cells in the presence of irradiated PBMCs, IL-2, and anti-CD3 antibody; see, e.g., page 115.5  Blankenstein et al. teaches the T cells are isolated from either tumor-infiltrating lymphocytes (TILs) or the peripheral blood lymphocytes (PBLs); see, e.g., page 115.  In citing Dössinger et al. (PLoS One. 2013 Apr 26; 8 (4): e61384), Blankenstein et al. teaches pMHC tetramers comprising the neoepitopes (HLA-binding peptides derived from the neoantigens) can be used to facilitate enrichment of neoantigen-specific T cells; see, e.g., page 115.  Blankenstein et al. teaches the T cells expanded ex vivo should be T cells bearing TCRs specific to MHC-neoantigen-derived peptide (or neo-epitope) complexes composed of peptides that exhibit relatively high affinity for the MHC molecules (see, e.g., pages 113 and 115; and Figure 2 at page 116).  Blankenstein et al. suggests that neo-epitopes (mutant peptides) exhibit MHC binding affinities that are lower than 200 nM (see, e.g., page 115). 
	U.S. Patent Application Publication No. 2016/0339090-A1 (Hacohen et al.) teaches a method of treating non-small cell lung cancer in a human patient comprising identifying a neoantigen or an antigen that bears a unique structure due to a mutation, which is expressed by the cancer cells in the patient; see entire document (e.g., Figure 1; and paragraphs [0096] and [0555]).  Hacohen et al. teaches the neoantigen encoded by a mutated gene is identified by sequencing DNA isolated from the cancer cells and comparing the determined DNA sequences to the DNA sequences of the corresponding genes present in non-cancer cells of the patient; see, e.g., Figure 2 and paragraphs [00104]-[0109].  Hacohen et al. teaches mutations are also identified using RNA sequencing data (see, e.g., paragraph [0607]).  Hacohen et al. teaches the response of autologous T cells to human tumors has been shown to be dominated by T cells that recognizing mutated neoantigens (see, e.g., paragraph [0425]).  Hacohen et al. teaches CD8+ cytotoxic T cells recognize cancer cells expressing the neoantigen and act to selectively kill those cells (see, e.g., paragraph [0097]).  Hacohen et al. teaches that the neoantigen is a valuable target since unlike a native (non-mutated) protein it is not subject to immune-dampening effects of self-tolerance (see, e.g., paragraph [0582]).  Hacohen et al. teaches the method comprises estimating the clonality of tumors in the patient to determine the fraction of the tumor cells expressing the neoantigen; see, e.g., paragraphs [0485] and [0486].  Hacohen et al. teaches the method comprises selectively expanding T cells that target the neoantigen by providing a peptide of a length ranging from about 5 amino acids to about 50 amino acids (see, e.g., paragraphs [0013]), which has an amino acid sequence that is altered by a mutation such that it differs from the amino acid sequence of the corresponding peptide fragment of the cognate native (non-mutated) antigen (see, e.g., paragraph [0096], [0104], [0112], and [0370], [[0602]).  Hacohen et al. teaches targeting a plurality of neoantigens prevents immunological escape by any cancer cells that do not express a single neoantigen, if only were to be chosen, or by down-modulation of any one of a plurality of neoantigens in particular (see, e.g., paragraph [0110]).   
	U.S. Patent Application Publication No. 2015/0125477-A1 (Kutruff-Coqui et al.) teaches treating cancer patients using a population of antigen-specific CD8+ cytotoxic T cells produced by selectively expanding tumor infiltrating lymphocytes in the presence of antigen presenting cells or artificial APC loaded or pulsed with peptide derived from antigens expressed by the cancer cells in the patients; see entire document (e.g., paragraphs [0080], [0081], and [0340] and claims 1-7).  Kuttruff-Coqui et al. teaches the antigen presenting cells is a dendritic cell (see, e.g., paragraph [0296]).  Kuttruff-Coqui et al. teaches the T cells are cultured in the presence of IL-2 or anti-CD3 and/or anti-CD28 antibodies (see, e.g., Example 3 and claim 6).  Kuttruff-Coqui et al. teaches the peptides may be derived from one or more different antigens and that since not all individual tumors express the same pattern of antigens a combination of several tumor-associated peptides can be used advantageously to ensure that every single tumor bears at least some of the targeted antigens  (see, e.g., paragraph [0278] and [0307]).  Kuttruff-Coqui et al. teaches the response to restimulation is measured by cytokine production (see, e.g., Example 3). Kuttruff-Coqui et al. teaches suitably tumor-associated peptides may be identified by, for example, whole genome sequencing and comparison of the sequence data from a tumor and from the corresponding normal tissue; and for example, for discovery of non-synonymous mutations in the protein-coding regions of genes,6 genomic DNA and RNA can be extracted from tumor tissues and normal non-mutated genomic germline DNA can be extracted from peripheral blood mononuclear cells (PBMCs), and both can be sequenced and compared (see, e.g., paragraph [0696]).    
Yap et al. teaches that intratumor heterogeneity may contribute to clinical failure in treating most advanced solid tumors by initiating phenotypic diversity enabling drug resistance to emerge and by introducing tumor sampling bias, but that envisaging tumor growth as a Darwinian tree with the trunk representing ubiquitous (clonal) mutations and the branches representing heterogeneous (subclonal) mutations may help in drug discovery and the development of predictive biomarkers of drug response (see entire document).  Yap et al. extends this proposition by further suggesting ubiquitous genetic events present in the trunk (i.e., in early clonal tumor cell progenitors) may provide more tractable biomarkers and therapeutic targets than heterogeneous events in the branches (i.e., in the relatively late tumor cell progeny of the early clonal tumor cell progenitors, which have acquired additional subclonal mutations to become genotypically and phenotypically heterogeneous).  Given emerging evidence that regionally separated  heterogeneous somatic mutational events can lead to treatment failure, where the treatment targets a particular neoantigen found to be expressed in tumor cells acquired from a single biopsy (of a single region of the tumor), Yap et al. suggests that multiple different biopsies from different regions of a tumor be acquired for analysis in order to ascertain whether a given mutation is truncal (or clonal) or branched (or subclonal) (see, e.g., page 1).
Landau et al. teaches clonal and subclonal mutational analyses to study clonal heterogeneity in leukemic cells, as well as the estimation of the cancer cell fraction (CCF) harboring a particular mutation; see entire document (e.g., the abstract; and the section of the Extended Experimental Procedures entitled, “Estimation of mutation cancer cell fraction using ABSOLUTE”).  Landau et al. teaches Landau et al. teaches each mutation was classified as being either clonal, subclonal, or “unclassified” depending upon the CCF estimate of the mutation at a confidence interval of 0.95 (see, e.g., Extended Experimental Procedures). Landau et al. teaches the clonal mutations were determined to exhibit CCF estimates of greater than 0.75 (see, e.g., Extended Experimental Procedures).  Landau et al. suggests that the selection of therapeutic targets should not only be based upon whether or not a given mutation is a “driver” but also on whether or not it is clonal or subclonal with the former be preferable due to the fact that clonal mutations are present in essentially all tumor cells, whereas subclonal mutations are only found in a subset of tumor cells and perhaps only certain regions of a given tumor; see, e.g., page 721.
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have treated cancer (e.g., lung cancer or more particularly NSCLC or melanoma) in a human patient by administering to the patient a composition comprising an effective number of T cells recognizing an identified neoantigen expressed by most if not all tumor cells after expansion of tumor infiltrating lymphocytes in the presence of antigen presenting cells loaded or pulsed with peptides known or predicted to bind to the HLA molecules expressed by the patient and having amino acid sequences corresponding to a fragment of the neoantigen bearing a mutation that differentiates it from its native (non-mutated) cognate.  In order to do so, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have identified the neoantigen as in accordance with the teachings of the prior art by determining the presence of mutations in a sample acquired from the tumor of a patient.  Moreover it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have done so by selecting a mutated 9- or 10-mer peptide predicted to bind with high affinity to a patient’s HLA molecule by a process comprising sequencing the DNA isolated from a tumor cell that encodes an antigen and comparing the determined sequences to that of DNA encoding the native (non-mutated) cognate of the antigen.  To be clear, if a tumor is comprised of a substantial portion of cells that do not express the neoantigen, it would be have been appreciated that only the cells expressing the neoantigen are targeted by the expanded T cells and that any cells not expressing the neoantigen might escape.  Accordingly it would have been seen as advantageous to select a neoantigen that is expressed by essentially all of the patient’s tumor cells as opposed to a neoantigen that is expressed by only some of the tumor cells.  Even then it would have been recognized that it would be advantageous to expand a population of T cells that recognize more than one neoantigen so as to increase the likelihood of success in treating the disease by preventing the immunological escape of any tumor cells that may down-regulate the expression of a particular neoantigen.  Furthermore it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have selectively expanded tumor infiltrating lymphocytes that recognize the mutated peptide or fragment of the neoantigen by co-culturing the cells in the presence of antigen-presenting cells loaded or pulsed with the peptide, cytokines such as IL-2, and co-stimulatory molecules such as anti-CD3 antibodies and/or anti-CD28 antibodies.  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have identified at least one if not more additional clonal neoantigens for use as targets for immunotherapy using clonal neoantigen-specific T cells (again following their expansion ex vivo).  Moreover, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention identify more than one clonal neoantigen (e.g., three neoantigens) to be serve as targets for immunotherapy and selectively expand TILs that are reactive to each of the different clonal neoantigens identified for use in treating the cancer in the subject.  This is simply because it would be seen as advantageous to target multiple different clonal neoantigens in order to increase the effectiveness of the treatment and to minimize the risk of the immunological escape of any tumor cells that may down-regulate the expression of a particular neoantigen.  Then, too, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have selected clonal neoantigen with a clonal mutation on the basis of the CCF estimate for the mutation in at least two or three different regions of the tumor, as suggested by Landau et al. and Yap et al., but of course it would have been immediately obvious to the artisan that the ideal neoantigens for use as targets for immunotherapy are those that are in fact expressed in all tumor cells from all regions of the tumor.  
With regard to claim 77, the practice of the method as suggested by the subject matter of the claims of the copending application in view of the prior art would result in a population of T cells that is enriched with a relatively increased number of T cells that specifically recognize the neoantigen (as compared to the original population of T cells isolated from the patient).
	Then, with regard to claim 82, it is submitted that the practice of the method as suggested by the prior art would result in a population of T cells exhibiting a higher response as measured by cytokine production to restimulation with the peptide derived neoantigen (as compared to the original population of T cells isolated from the patient). Nevertheless, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have practiced the method so as generate a population of expanded neoantigen-specific T cells exhibiting a relatively higher response to restimulation (as compared to T cells that have not been expanded) by, e.g., measuring the cytokine release of the cells to ensure that the T cells will function effectively when administered to the patient.   
	With regard to claims 83 and 84, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have determined to use a population of T cells exhibiting at least a 5-fold higher response as measured by cytokine production to restimulation with the peptide derived neoantigen (as compared to the original population of T cells isolated from the patient).  This is simply because it would have been reasonable to expect that the greater the response by the cells to the peptide the greater the responsiveness to the tumor and the greater the effectiveness of the treatment. 
	Finally with regard to claim 86, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have determined the identity of clonal mutations in genes encoding gene products (neoantigens) to be used as targets by a process that comprises ensuring the gene encoding the neoantigen is expressed by the cancer cells in the subject using RNA sequence data.  This is simply because if the neoantigen is not expressed it will not be a suitable target for immunotherapy. 

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 74-86 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 71-91 of copending Application No. 16/565,350.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 71-91 of the copending application are drawn to a method of treating a subject with cancer, the method comprising administering to the subject a composition comprising a T cell population comprising expanded T cells that target a clonal neoantigen expressed by a tumor. 
Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  In particular, although claims 71-91 of the copending application do not recite the cancer is NSCLC or melanoma, it is submitted that it would have been obvious to use the claimed method to treat any given type of cancer including either lung cancer or more particularly NSCLC or melanoma and in doing so practice the method according to the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At page 24 of the amendment filed March 28, 2022 Applicant has traversed the propriety of maintaining this ground of provisional rejection; however, while carefully considered, Applicant’s arguments have not been found persuasive.

20.	Claims 74-86 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 66-69 of copending Application No. 16/565,342.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 66-69 of the copending application are drawn to a method of treating a subject with cancer, the method comprising administering to the subject a composition comprising engineered T cells that target a clonal neoantigen expressed by a tumor, wherein the cancer is NSCLC or melanoma and wherein the method further comprises administering to the subject a checkpoint inhibitor. 
Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  In particular, even though the claims of the copending application do not recite the “clonal” mutation, which is present in essentially all cancer cells, has “a cancer cell fraction (CCF) estimate with a 95% confidence interval of greater than or equal to 0.75”, as calculated by integrating variant allele frequencies with copy number or purity estimates, it would have been obvious to identify a clonal mutation that is present in all cancer cells with a CCF of 1.0 (i.e., greater than or equal to 0.75) with as close to 100% confidence interval as possible.  Of course if the mutation identified is actually “clonal” this should indeed be the case, but one would be motivated to select mutations that are truly “clonal” because those are the mutations that are present in every cancer cell and thus the neoantigens encoded thereby represent ideal targets for immunotherapy.  In contrast, a neoantigen encoded by a gene bearing a subclonal mutation, which is found only in a proportion of cancer cells, is a less than ideal target for immunotherapy because any cancer cells not expressing the neoantigen may well escape immunosurveillance.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At page 24 of the amendment filed March 28, 2022 Applicant has traversed the propriety of maintaining this ground of provisional rejection; however, while carefully considered, Applicant’s arguments have not been found persuasive.

21.	Claims 74-86 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-17, 19-22, 26, and 34 of copending Application No. 16/628,067 in view of U.S. Patent Application Publication No. 2020/0316183-A1.    
Claims 12-17, 19-22, 26, and 34 of the copending application are drawn to a method of treating melanoma or NSCLC in a human subject by targeting a clonal neo-antigen expressed in a tumor in the subject, said method comprising administering to said subject a T cell that recognizes the neo-antigen and a method for providing a T cell population which targets a neoantigen comprising the steps of isolating a population of T cells from the subject and expanding the population of T cells to increase the number or relative proportion of T cells that target the neoantigen.
The claims of the copending application do not recite a step by which a clonal neoantigen is identified as in accordance with the language of the instant claims, but nevertheless it would have been obvious that in order to practice the invention it would be necessary to identify the clonal neoantigen and it would have been obvious to do so as in accordance with the language of the instant claims (i.e., by determining the presence of mutations present in the cancer cells isolated from a tumor of a patient having melanoma or NSCLC by comparing sequence data from the cancer cells with sequence data from non-cancer cells isolated from the patient, identifying any mutations occurring in essentially all of the tumor cells form the patient, and identifying a protein neoantigen having an amino acid sequence that is altered as a consequence of a clonal mutation (as compared to the amino acid sequence of the corresponding non-mutated protein expressed in non-cancer cells), which is found to occur in essentially all of the tumor cells form the patient).  Moreover, even though the claims of the copending application do not recite the “clonal” mutation, which is present in essentially all cancer cells, has “a cancer cell fraction (CCF) estimate with a 95% confidence interval of greater than or equal to 0.75”, as calculated by integrating variant allele frequencies with copy number or purity estimates, it would have been obvious to identify a clonal mutation that is present in all cancer cells with a CCF of 1.0 (i.e., greater than or equal to 0.75) with as close to 100% confidence interval as possible.  Of course if the mutation identified is actually “clonal” this should indeed be the case, but one would be motivated to select mutations that are truly “clonal” because those are the mutations that are present in every cancer cell and thus the neoantigens encoded thereby represent ideal targets for immunotherapy.  In contrast, a neoantigen encoded by a gene bearing a subclonal mutation, which is found only in a proportion of cancer cells, is a less than ideal target for immunotherapy because any cancer cells not expressing the neoantigen may well escape immunosurveillance.  
Then, while the claims of the copending application do not recite the immunotherapeutic method comprises providing an peptide of 7-40 amino acids comprising an amino acid sequence that has been altered as a result of the identified clonal mutation, loading or pulsing APCs form the subject with the peptide, co-culturing TILs isolated from the patient with the APCs to selective expand antigen-specific TILs before administering the cells to the subject, in light of the teachings of U.S. Patent Application Publication No. 2020/0316183-A1, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
U.S. Patent Application Publication No. 2020/0316183-A1 (Weinschenk et al.) teaches treating cancer patients using a population of antigen-specific CD8+ cytotoxic T cells produced by expanding tumor infiltrating lymphocytes (TILs) in the presence of antigen presenting cells (APCs) or artificial APCs loaded or pulsed with peptide derived from antigens expressed by the cancer cells in the patients; see entire document (e.g., paragraphs [0080], [0081], and [0340] and claims 1-7).  Weinschenk et al. teaches the antigen presenting cells is a dendritic cell (see, e.g., paragraph [0296]).  Weinschenk et al. teaches the T cells are cultured in the presence of IL-2 or anti-CD3 and/or anti-CD28 antibodies (see, e.g., Example 3 and claim 6).  Weinschenk et al. teaches the peptides may be derived from one or more different antigens and that since not all individual tumors express the same pattern of antigens a combination of several tumor-associated peptides can be used advantageously to ensure that every single tumor bears at least some of the targeted antigens  (see, e.g., paragraph [0278] and [0307]).  Weinschenk et al. teaches the response to restimulation is measured by cytokine production (see, e.g., Example 3).  
	Accordingly, given the subject matter of claims 1-24 of the copending application, in view of Weinschenk et al., it would have been obvious to one ordinarily skilled in the art to have treated NSCLC or melanoma in a human patient by administering to the patient an effective number of T cells recognizing an identified neoantigen expressed by most if not all tumor cells after expansion of TILs in the presence of APCs loaded or pulsed with peptides known or predicted to bind to the HLA molecules expressed by the patient and having amino acid sequences corresponding to a fragment of the neoantigen bearing a mutation that differentiates it from its native (non-mutated) cognate expressed in non-cancer cells.  Moreover it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have done so by selecting a mutated 9- or 10-mer peptide predicted to bind with high affinity to a patient’s HLA molecule by a process comprising sequencing the DNA isolated from a tumor cell that encodes an antigen and comparing the determined sequences to that of DNA encoding the native (non-mutated) cognate of the antigen.  Then, to be clear, it is submitted that, if a tumor is comprised of a substantial portion of cells that do not express the neoantigen, it would be have been appreciated that only the cells expressing the neoantigen are targeted by the expanded T cells and that any cells not expressing the neoantigen might escape.  Accordingly it would have been seen as advantageous to select a neoantigen that is expressed by essentially all of the patient’s tumor cells as opposed to a neoantigen that is expressed by only some of the tumor cells.  Even then it would have been recognized that it would be advantageous to expand a population of T cells that recognize more than one neoantigen so as to increase the likelihood of success in treating the disease by preventing the immunological escape of any tumor cells that may down-regulate the expression of a particular neoantigen.  Furthermore it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have selectively expanded TILs that recognize the mutated peptide or fragment of the neoantigen by co-culturing the cells in the presence of APCs loaded or pulsed with the peptide, cytokines such as IL-2, and co-stimulatory molecules such as anti-CD3 antibodies and/or anti-CD28 antibodies. 
	With regard to claim 77, the practice of the method as suggested by the subject matter of claims 1-24 of the copending application in view of the prior art would result in a population of T cells that is enriched with a relatively increased number of T cells that specifically recognize the neoantigen (as compared to the original population of T cells isolated from the patient).
	With regard to claim 82, the practice of the method as suggested by the subject matter of claims 1-24 of the copending application in view of the prior art would result in a population of T cells exhibiting a higher response as measured by cytokine production to restimulation with the peptide derived neoantigen (as compared to the original population of T cells isolated from the patient).  
	Then, with regard to claim 84, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have determined to use a population of T cells exhibiting at least a 5-fold higher response as measured by cytokine production to restimulation with the peptide derived neoantigen (as compared to the original population of T cells isolated from the patient).  This is simply because it would have been reasonable to expect that the greater the response by the cells to the peptide the greater the responsiveness to the tumor and the greater the effectiveness of the treatment.
	Finally, with regard to claim 85, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention identify more than one clonal neoantigen to be serve as a target for immunotherapy and selectively expand TILs that are reactive to each of the different clonal neoantigens identified for use in treating the cancer in the subject.  This is simply because it would be seen as advantageous to target multiple different clonal neoantigens in order to increase the effectiveness of the treatment and to minimize the risk of the immunological escape of any tumor cells that may down-regulate the expression of a particular neoantigen.

Conclusion
22.	No claim is allowed.

23.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Lu et al. (J. Immunol. 2013 Jun 15; 190 (12): 6034-42) teaches the treatment of a patient having melanoma by administering to the patient a composition comprising a population of autologous T cells expanded ex vivo; Lu et al. discloses that it was found that the melanoma in the patient expressed a mutated protein phosphatase 1, regulatory (inhibitor) subunit 3B (PPP1R3B) gene product and that this “neo-Ag” comprises an immunodominant epitope, which was recognized by tumor-reactive T cells present that were present in the expanded population of T cells administered to the patient; Lu et al. teaches the treatment was effective to eradicate the tumor in the patient (i.e., the treatment resulted in a durable complete tumor regression). 
	Lu et al. (Clin. Cancer Res. 2014 Jul 1; 20 (13): 3401-10) teaches the treatment of two different patients having melanoma by administering to the patients a composition comprising a population of autologous T cells expanded ex vivo, which comprised T cells specific to one or another “clonal” neo-antigen (i.e., either a mutated KIF2C polypeptide or a mutated POLA2 polypeptide).
Blankenstein et al. (Curr. Opin. Immunol. 2015 Apr; 33: 112-9; electronically published February 27, 2015) teaches targeting neoantigens arising from cancer-specific somatic mutations by T cell receptor gene therapy.
Pardoll et al. (Curr. Opin. Immunol. 1998 Oct; 10 (5): 588-94) teaches the role of CD4+ T cell responses in anti-tumor immunity.
Wu et al. (Cancer J. 2012 Mar; 18 (2): 160–75; pp. 1-32) reviews the subject of adoptive T-cell therapy using autologous tumor-infiltrating lymphocytes (TIL) for treatment of cancer.
Schumacher et al. (Nature. 2014 Aug 21; 512 (7514): 324-7) teaches IDH1(R132H) represents a potential target for immunotherapy as it is a tumor-specific potential neoantigen with high uniformity and penetrance expressed in all tumor cells (i.e., it is a “clonal” neoantigen).
Schumacher et al. (Science. 2015 Apr 3; 348 (6230): 69-74) teaches neoantigens expressed by cancer cells.
The patents and patent application publications cited teach methods of treating cancer comprising administering to subjects having cancer a composition comprising an expanded population of T cells that recognize neoantigens (unique polypeptides expressed by tumors cells as the result of somatic mutation) and in some cases in combination with immune checkpoint inhibitors (e.g., antibodies) that bind to, for example, CTLA-4 to block binding of CD80 and/or CD86 thereto.
Hinrichs et al. (Immunol. Rev. 2014; 257: 56-71) teaches treating cancer by a process comprising identifying a neoantigen (a mutated antigen) present in a tumor cell, producing a peptide having the amino acid sequence of the mutated portion of the neoantigen, expanding a population of T cells by contacting the cells with antigen presenting cells loaded with the peptide, and administering the expanded population of T cells to a cancer patient having a tumor expressing the neoantigen.  
Yap et al. (Sci. Transl. Med. 2012 Mar 28; 4 (127): 127ps10; pp. 1-4).  teaches that intratumor heterogeneity may contribute to clinical failure in treating most advanced solid tumors by initiating phenotypic diversity enabling drug resistance to emerge and by introducing tumor sampling bias, but that envisaging tumor growth as a Darwinian tree with the trunk representing ubiquitous (clonal) mutations and the branches representing heterogeneous (subclonal) mutations may help in drug discovery and the development of predictive biomarkers of drug response; and Yap et al. extends this proposition by further suggesting ubiquitous genetic events present in the trunk (i.e., in early clonal tumor cell progenitors) may provide more tractable biomarkers and therapeutic targets than heterogeneous events in the branches (i.e., in the relatively late tumor cell progeny of the early clonal tumor cell progenitors, which have acquired additional subclonal mutations to become genotypically and phenotypically heterogeneous).
Bea et al. (Proc. Natl. Acad. Sci. USA. 2013 Nov 5; 110 (45): 18250-5) teaches the identification of neoantigens in tumors, some of which are clonal and some of which are subclonal, indicating an early or late event in tumor evolution, respectively.
Wei et al. (Nat. Genet. 2011 May; 43 (5): 442-6) teaches exome sequencing for use in identifying non-synonymous somatic driver mutations and identifies GRIN2A as frequently mutated in melanoma.
Schumacher et al. (Science. 2015 Apr 3; 348 (6320): 69-74) teaches patient-specific neoantigens that arise as a consequence of tumor-specific mutations and reviews emerging data suggest that recognition of such neoantigens is a major factor in the activity of clinical immunotherapies.
Lu et al. (Clin. Cancer Res. 2014 Jul 1; 20 (13): 3401-10) teaches the identification of mutated cancer antigens recognized by T cells associated with durable tumor regressions and suggests the advantage of targeting patient-specific, tumor-specific mutated neoantigens.
U.S. Patent No. 11,098,121 teaches a method of treating cancer in a subject comprising determining the number of clonal neo-antigens in one or more cancer cells from the subject and conditionally treating said subject with an immune checkpoint intervention that comprises an immune checkpoint inhibitor antibody.
Jamal-Hanjani et al. (Clin. Cancer Res. 2015 Mar 15; 21: 1258-66) teaches translational Implications of tumor heterogeneity and suggests that targeting clonal neoantigens, as opposed to subclonal neoantigens, can be more effective since, for example, due to a process termed immunoediting, targeting tumor cell subclones expressing subclonal neoantigens can lead to tumor evolution and progression.
Swanton (Cancer Res. 2012 Oct 1; 72 (19): 4875-82) teaches intratumor heterogeneity and suggests that clonal neoantigens encoded by genes that underwent mutations mapping to the trunk of the evolutionary tree, which are present at early stages of tumor development and likely to be ubiquitous, as opposed to subclonal neoantigens, which are encoded by genes mutated during later branching somatic events, represent relatively better therapeutic targets. 
Jamal-Hanjani et al. (Curr. Opin. Pharmacol. 2013 Aug; 13 (4): 497-503) teaches tumor heterogeneity and immune-modulation, suggesting that tumor genetic heterogeneity may provide a new therapeutic opportunity through generation of neo-antigens that could be recognized and targeted by the patient’s own immune system in response to immune-modulatory therapies.
Castle et al. (Cancer Res. 2012 Mar 1; 72 (5): 1081-91) teaches exploiting the mutanome for tumor vaccination; Castle et al. teaches the identification of nonsynonymous somatic point mutations encoding tumor neoantigens and suggests their classification as either “drivers” (which often occur very early in tumorigenesis and are expressed by both early progenitors and their progeny) or “passengers” (which are often expressed later in tumorigenesis and subclonal) in an assessment of their suitability for use as targets for immunotherapy.  Castle et al. teaches in humans every patient's tumor bears a highly individual mutation “signature” and more than 95% of mutations are unique and patient specific; and accordingly Castle et al. suggests targeting unique clonal neoantigens and particularly those classified as “drivers” will provide individualized T-cell therapies that “may outdo other treatment options as accumulation of mutations allows to combine even more antigens, thereby counteracting the selection of antigen loss variants during immunotherapy and tumor evolution” (page 1090).
Ding et al. (Nature. 2012 Jan 26; 481 (7382): 506-10) teaches clonal evolution of advanced cancer as revealed using whole-genome sequencing; Ding et al. cautions against targeting subclonal neoantigens in order to avoid the outgrowth of tumor cells that do not express the antigens.
Dudley et al. (J. Immunother. Jul-Aug 2003; 26 (4): 332-42) teaches generation of TILs for use in adoptive transfer therapy for cancer.
Beatty et al. (Clin. Cancer Res. 2015 Feb 15; 21 (4): 687-92; author manuscript; pp. 1-13) reviews the topic of immune escape mechanisms as a guide for cancer immunotherapy.
Henrichs et al. (Immunol. Rev. 2014 Jan; 257 (1): 56-71) reviews the subject of exploiting the curative potential of adoptive T-cell therapy using neoantigen (neo-epitope)-specific TILs for cancer.
Almendro et al. (Annu. Rev. Pathol. Mech. Dis. 2013; 8: 277-302; electronically published October 22, 2012) reviews cellular heterogeneity and molecular evolution in cancer.
Hiley et al. (Genome Biol. 2014 Aug 27; 15 (8): 453; pp. 1-10) teaches deciphering intratumor heterogeneity and temporal acquisition of driver events to refine precision medicine.
Although not prior art, Apostoli et al. (Crit. Rev. Clin. Lab. Sci. 2016; 53 (1): 40-51; electronically published September 23, 2015) reviews the subject of clonal evolution and tumor-initiating cells and discloses that next-generation sequencing (NGS) technologies have allowed unprecedented detection of tumor-specific genetic abnormalities; and Apostoli et al. makes it clear that the use of NGS accordingly has unveiled evolutionary relationships among genetically distinct tumor clones, which as depicted in Figure 1 at page 45 are descended from a common progenitor bearing a somatic mutation that is then present in all of the progeny and their progeny (i.e., “Mutation A”, as depicted, is a “clonal” mutation or one that is present in essentially all of the tumor cells in a given tumor; and the corresponding gene product (protein) is a “clonal” neoantigen). 
Robertson et al. (Immuno-Oncology. 2019; 3: 1-7) teaches adoptive cell therapy with TILs and the emerging importance of clonal neoantigen targets for next-generation products to be used to treat NSCLC.  
De Mattos-Arruda et al. (ESMO Open. 2019; 4 (Suppl 3): e000684; pp. 1-7) teaches new emerging targets in cancer immunotherapy and the role of neoantigens.
Newly cited, Fisher et al. (Br. J. Cancer. 2013 Feb 19; 108 (3): 479-85) teaches cancer heterogeneity and the implications thereof for targeted therapeutics, suggesting that the best targets for immunotherapy are neoantigens encoded by genes bearing “actionable ‘trunk’ mutations”, which are ubiquitous and present in all tumor cells; in addition, Fisher et al. advocates acquisition of multiple tumor biopsies (from different regions of a tumor), despite ethical and clinical limitations, such that it is possible to determine if mutations are truncal or branched. 

24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
July 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However as noted below, upon reconsideration, the restriction and election requirement set forth in the Office action mailed October 17, 2019 has been withdrawn in part so as to rejoin the elected species of the invention in which the cancer is NSCLC and the non-elected species of the invention in which the cancer is melanoma.
        2 See M.P.E.P. § 2172 (II).
        3 Notably there is a disclosure at page 38 of the specification that suggests that the invention can comprise a step by which putative truncal neo-antigens are “filtered” using RNAseq data by determining which neo-antigens are expressed at a median greater than 10 transcripts per million (TPM) (after conversion of calculated values of fragments per kilobase of exome per million fragments mapped (FPKM) as determined using Cufflinks) (see page 36).  However this is not viewed as equivalent to a step by which “the identifying of the clonal neoantigen further includes determining that a transcript encoding the antigen is expressed in the subject, using RNA sequence data from the sample of cancer cells”.
        4 As an example, Blankenstein et a. teaches the neoantigen could be a mutant isoform of RAS or BRAF or antigen arising from a translocation such as BCR-ABL or TEL-AML) (page 114).
        
        5 Notably Blankenstein et al. cites at least two publications teaching in vitro expansion of T cells before infusion of the expanded T cells into subject, namely Robbins et al. (reference #6) and Tran et al. (reference #33).  Notably Robbins et al. teaches the expansion was performed in the presence of irradiated PBMCs using IL-2 and anti-CD3 antibody (OKT3) as previously described by Dudley et al. (J. Clin. Oncol. 2005 Apr 1; 23 (10): 2346-57); see “Online Methods” and reference #30).      
        
        6 These mutations are understood to result in the expression of a neoantigen.